 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. LOFTUS, JR.,                            No. 2:18-cv-2866 TLN DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    AT&T, INC.,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Noticed for

19   hearing before the undersigned on January 11, 2019, is defendant’s motion for a more definite

20   statement and, in the alternative, motion to dismiss. (ECF No. 3.) The hearing of defendant’s

21   motion, however, will be continued to allow plaintiff an opportunity to provide the court with

22   plaintiff’s current address and for defendant to provide supplemental briefing.

23          On December 6, 2018, and December 18, 2018, orders served on plaintiff were returned

24   by the U.S. Postal Service as undeliverable. Pursuant to Local Rule 183(b), a pro se party must

25   “keep the Court and opposing parties advised as to his or her current address.” If mail is returned

26   by the U.S. Postal Service and a party fails to notify the Court within 63 days of their current

27   address, “the Court may dismiss the action without prejudice for failure to prosecute.” (Id.)

28   Accordingly, plaintiff will be ordered to provide a current address.

                                                        1
 1          Moreover, defendant removed this matter from the Amador County Superior Court, Small

 2   Claims Division, to this court on October 26, 2018. (ECF No. 1.) Defendant asserts that the

 3   court has federal question jurisdiction over this action because plaintiff’s complaint alleges that

 4   the defendant improperly denied plaintiff’s claim for retirement benefits, which “arises under

 5   Section 502(a)(1)(B) [of] the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

 6   U.S.C. § 1132(a)(1)(B).” (Id. at 2.1)

 7          Jurisdiction is a threshold inquiry that must precede the adjudication of any case before

 8   the district court. Morongo Band of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d

 9   1376, 1380 (9th Cir. 1988). Federal courts are courts of limited jurisdiction and may adjudicate

10   only those cases authorized by federal law. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,

11   377 (1994); Willy v. Coastal Corp., 503 U.S. 131, 136-37 (1992). “Federal courts are presumed

12   to lack jurisdiction, ‘unless the contrary appears affirmatively from the record.’” Casey v. Lewis,

13   4 F.3d 1516, 1519 (9th Cir. 1993) (quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

14   546 (1986)).

15          Lack of subject matter jurisdiction may be raised by the court at any time during the

16   proceedings. Attorneys Trust v. Videotape Computer Prods., Inc., 93 F.3d 593, 594-95 (9th Cir.

17   1996). A federal court “ha[s] an independent obligation to address sua sponte whether [it] has

18   subject-matter jurisdiction.” Dittman v. California, 191 F.3d 1020, 1025 (9th Cir. 1999). It is the

19   obligation of the district court “to be alert to jurisdictional requirements.” Grupo Dataflux v.

20   Atlas Global Group, L.P., 541 U.S. 567, 593 (2004). Without jurisdiction, the district court
21   cannot decide the merits of a case or order any relief. See Morongo, 858 F.2d at 1380.

22          The basic federal jurisdiction statutes are 28 U.S.C. §§ 1331 and 1332, which confer

23   “federal question” and “diversity” jurisdiction, respectively. Federal jurisdiction may also be

24   conferred by federal statutes regulating specific subject matter. “[T]he existence of federal

25   jurisdiction depends solely on the plaintiff’s claims for relief and not on anticipated defenses to

26   ////
27
     1
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                        2
 1   those claims.” ARCO Envtl. Remediation, LLC v. Dep’t of Health & Envtl. Quality, 213 F.3d

 2   1108, 1113 (9th Cir. 2000).

 3             However, “there is an exception to the well-pleaded complaint rule for state-law causes of

 4   action that are completely preempted by § 502(a)” of ERISA. Marin General Hosp. v. Modesto

 5   & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). “[A] state-law cause of action is

 6   completely preempted if (1) ‘an individual, at some point in time, could have brought the claim

 7   under ERISA § 502(a)(1)(B),’ and (2) ‘where there is no other independent legal duty that is

 8   implicated by a defendant’s actions.’” Marin General Hosp., 581 F.3d at 946 (quoting Aetna

 9   Health Inc. v. Davila, 542 U.S. 200, 210 (2004)).

10             “A state-law cause of action is preempted by § 502(a)(1)(B) only if both prongs of the test

11   are satisfied.” Marin General Hosp., 581 F.3d at 947. “A court may conclude that a plaintiff

12   could have brought a claim under § 502(a)(1)(B) if four elements are satisfied: (1) there is a

13   relevant ERISA plan; (2) Plaintiff has standing to sue under that plan; (3) the Defendant is an

14   ERISA entity; and (4) the complaint seeks compensatory relief akin to that available under §

15   502(a).” McGill v. Pacific Bell Telephone Company, 139 F.Supp.3d 1109, 1117 (C.D. Cal.

16   2015) (citing Butero v. Royal Maccabees Life Ins. Co., 174 F.3d 1207, 1212 (11th Cir. 1999)).

17             Here, defendant’s notice of removal asserts that plaintiff’s claim is “completely preempted

18   by ERISA[.]” (Def.’s Not. Rem. (ECF No. 1) at 3.) However, defendant’s motion to dismiss

19   acknowledges that “the operative complaint . . . fails to apprise Defendant . . . of the specific

20   nature of Plaintiff[‘]s . . . claims for relief or the underlying basis for his purported entitlement to
21   such relief.” (Def.’s MTD (ECF No. 3) at 3.) Defendant’s motion to dismiss specifically notes

22   that the complaint fails to contain “a description of Plaintiff’s relationship with Defendant and

23   alleged entitlement to benefits under a retirement plan; and a description as to whether Plaintiff

24   exhausted administrative remedies.” (Id. at 4.) Therefore, defendant will be ordered to provide

25   the court will supplemental briefing addressing the court’s subject matter jurisdiction over this

26   action.
27   ////

28   ////

                                                          3
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The January 11, 2019 hearing of defendant’s motion (ECF No. 3) is continued to

 3   Friday, February 15, 2019, at 10:00 a.m., at the United States District Court, 501 I Street,

 4   Sacramento, California, in Courtroom No. 27, before the undersigned;

 5           2. Plaintiff shall apprise the court of plaintiff’s current address within twenty-one days of

 6   the date of this order; and

 7           3. On or before February 1, 2019, defendant shall file a supplemental brief addressing

 8   the court’s subject matter jurisdiction over this action. Plaintiff may, but is not required to, file a

 9   response to defendant’s brief on or before February 8, 2019.

10   Dated: January 8, 2019

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB\orders\orders.pro se\loftus2866.sup.brf.ord

23

24

25

26
27

28

                                                         4
